DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office action is directed to the Applicant’s response filed 8-11-2021.

3.	Claims 1-20 are pending and have been examined.

Response to Arguments
4.	Applicant’s arguments, filed 8-11-2021, with respect to the rejections of the claims made under 35 USC Sec. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is an examiner’s statement of reasons for allowance: 
	The prior art in the field does not teach the combination of features of the claimed invention, particularly including the Applicant’s arrangement and operations of computational instances dedicated to different managed networks, and the arrangement and operations of a central instance not dedicated to any single network, and the steps where a profile of a software application that is operational in a first managed network is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul E. Callahan whose telephone number is (571) 272-3869.  The examiner presently works a part-time schedule and can normally be reached from 9am to 5pm on the first Monday and Tuesday and the second Thursday and Friday of the USPTO bi-week schedule.
The examiner’s email address is: Paul.Callahan1@USPTO.GOV
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Kristine Kincaid, can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is: (571) 273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/PAUL E CALLAHAN/Examiner, Art Unit 2437